         Case 1:20-cv-05029-LTS-RWL Document 18
                                             17 Filed 11/19/20
                                                      11/18/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

 MOUNTECH IP LLC,
                                                       Civil Action No.: 1:20-cv-05029-LTS
                 Plaintiff,

         v.                                            TRIAL BY JURY DEMANDED

 SAMSUNG ELECTRONICS AMERICA,
 INC.,

                 Defendant.

                              ORDER OF DISMISSAL WITH PREJUDICE

         On this day, Plaintiff Mountech IP LLC (“Plaintiff”) and Defendant Samsung Electronics

America, Inc. (“Samsung”) announced to the Court that they have resolved Plaintiff’s claims for

relief against Samsung asserted in this case. Plaintiff has therefore requested that the Court dismiss

Plaintiff’s claims for relief against Samsung WITH PREJUDICE and with all attorneys’ fees, costs

and expenses taxed against the party incurring same. The Court, having considered this request, is

of the opinion that Plaintiff’s request for dismissal should be granted.

         IT IS THEREFORE ORDERED that Plaintiff’s claims for relief against Samsung are

dismissed WITH PREJUDICE. IT IS FURTHER ORDERED that all attorneys’ fees, costs of court

and expenses shall be borne by each party incurring the same.

         IT IS SO ORDERED.



Dated:        November 18, 2020                        /s/ Laura Taylor Swain
                                                      United States District Judge
